DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I, and species of compound 
    PNG
    media_image1.png
    121
    288
    media_image1.png
    Greyscale
 in the reply filed on April 22, 2021 is acknowledged.  The traversal is on the ground(s) that the full search would not impose a serious burden.  This is not found persuasive because the instant application is a national stage entry application.  The consideration of burden does not apply.
The requirement is still deemed proper and is therefore made FINAL.
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species appeared to be allowable.  Therefore, the search and examination as extended.  Prior art was found that anticipates the Markush claims with respect to a nonelected species.  The claims were rejected and claims to nonelected species were withdrawn from further consideration.  The search and examination was performed for the elected species, the full scope of claims 37, 38 and 47, and additionally the nonelected species of 
    PNG
    media_image2.png
    181
    404
    media_image2.png
    Greyscale
.
4.	Claims 40-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on April 22, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Objections
7.	Claims 37, 38 and 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 27-33, 35 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1317296-43-7 (
    PNG
    media_image2.png
    181
    404
    media_image2.png
    Greyscale
).  The reference has a date of August 14, 2011 which antedates the instant claims having a national stage entry date of December 13, 2017 and priority claim to provisional application dated December 13, 2016.  The product corresponds to the instant claims in the following manner:  R1=R4=R6=R7=H; R2=R3=OMe; L2=bond; L1=NHAlkylNHSO2; R5=alkyl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626